Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 21, 2022

                                      No. 04-22-00483-CR

                                   Ricardo GONZALES, Jr.,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CR-13554
                         Honorable Jefferson Moore, Judge Presiding


                                         ORDER
        The reporter’s record was originally due September 19, 2022 but was not filed. On
September 20, 2022, the court reporter filed a notification of late record, stating that the
reporter’s record was not filed because appellant had failed to pay or make arrangements to pay
the court reporter’s fee for preparing the record and that appellant was not entitled to appeal
without paying the fee.

        We therefore ORDER that appellant provide written proof to this court that either (1) the
reporter’s fee has been paid or arrangements have been made to pay the reporter’s fee; or (2)
appellant is entitled to appeal without paying the reporter’s fee by October 3, 2022. If appellant
fails to respond within the time provided, appellant’s brief will be due within thirty (30) days
from the date of this order, and the court will consider only those issues or points raised in
appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP. P.
37.3(c).




                                                     _________________________________
                                                     Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of September, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court